' BLODGETT, J.
This is a petition for relief under the Workmen’s Com■pensation Act.
Claimant worked on a machine in •a woolen mill. About six feet from the machine he was working on was •a window which opened into the room like a door, being an iron shutter, apparently used for ventilation. The accident happened on April 17, 1918, about 11 o’clock a. m.
- From the testimony it appears •that . claimant,- either fearing the draught from the open window would endanger his health or would and did blow away particles of the wool upon which he was working, attempted to close the window by pushing in the shutter.
Another fellow employee upon another machine in the vicinity,' actuated by a desire to have the window open, attempted to prevent the shutting of the window. In the scuffle claimant’s arm was fractured.
The employer testified there was no regulations as to opening or closing this window by employees and that employees had the right at time of accident to open and close the same.
One employee apparently considered it necessary for the proper conduct of his work that the window be closed. The other came to the opposite conclusion at the same time. The altercation resulted from this conflict of opinion.
As said in the case of Heits v. Ruppert, 218 N. Y. 148: “The employer may be badly or carelessly served by two men engaged in his work, and yet it may be inferred, when one injures the other in a quarrel over the manner of working together in a common employment, that the accident arose out of the employment, and was not entirely outside of its scope, if it was connected with the employer’s work and in a sense in his interest.”
The petitioner is entitled to compensation.